DETAILED ACTION
This is the initial Office action for application SN 16/638,632 having an effective date of 12 February 2020 and a provisional priority date of 17 August 2017.  A preliminary amendment was filed on 12 February 2020.  Claims 1-2, 4-11 and 13-21 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-6, 8, 11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson et al (US 2013/0053288).

Macpherson discloses that the base oil component (a) includes natural oils, synthetic oils, and mixtures thereof [0013].  In general, Macpherson teaches that both the natural and synthetic lubricating oils will each have a kinematic viscosity ranging from 1 to about 40 mm2/s at 100°C, preferably 2 to 15 mm2/s at 100°C [0013].  
Macpherson discloses that the extreme pressure agent component (b) may be selected from a variety of oil-soluble metal-free hydrocarbyl polysulfides [0024].  Macpherson discloses that in terms of active sulfur content, the gear oil composition may contain from about 1 wt.% to about 3 wt.% active sulfur (10,000 to 30,000 ppm) from the extreme pressure agent [0026].  
Macpherson discloses that component (c) includes the reaction product of (a) a polymer comprising a carboxylic acid functionality or reactive equivalent thereof, said polymer having a number average molecular weight of greater than 5000; and (b) an amine component comprising at least one aromatic amine containing at least one amino group capable of condensing with said carboxylic acid functionality to provide a pendant group and at least one additional group [0027].  Macpherson sets forth suitable aromatic amines in [0028]-[0046] which includes compounds containing primary amines (-NH2) and secondary amines (-NH-).  
Macpherson discloses that the polymer or copolymer substrate employed in the derivatized graft polymer is not particularly limited, provided that it contains carboxylic acid functionality or a reactive equivalent (e.g., anhydride or ester) [0052].  Macpherson discloses 
Macpherson discloses that the gear oil composition may contain conventional additives including phosphorus-containing antiwear agents [0074].  Macpherson discloses that the phosphorus-containing antiwear agent may be present in an amount sufficient to provide about 200 to about 700 parts per million (ppm) by weight phosphorus in the lubricant composition [0075].  
Thus the examiner is of the position that Macpherson discloses gear oil compositions that meet the limitations of the claimed lubricant composition for a driveline system “comprising” (a) an oil of lubricating viscosity having a kinematic viscosity at 100°C of about 2 to about 10 cSt, (b) 3 to 50 wt.% of at least one viscosity modifier, and (c) at least one oil soluble phosphorus containing antiwear agent, wherein the lubricant is for an automotive gear and has a sulfur content of about 100 to about 40,000 ppm and a phosphorus content of about 200 ppm to about 3000 ppm.

Claim Rejections - 35 USC § 103
Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Macpherson et al (US 2013/0053288) in combination with Goldblatt et al (US 2011/0287992).
Macpherson et al [“Macpherson”] is relied on as outlines above.
Dependent claims 7, 9 and 10 differ from Macpherson wherein the amine reactant in the viscosity modifier component (c) is a non-aromatic amine such as 3-Morpholinopropylamine. 
Goldblatt discloses lubricating oil compositions comprising a base oil and multiple function graft low molecular weight polymers useful as dispersants and are suitable for controlling sludge and varnish as well as soot (Abstract).  Goldblatt discloses that the polymer backbone has a weight average molecular weight of from about 500 to about 9950 [0002].  Goldblatt discloses that the polymer backbone is grafted with monomers associated with sludge control and varnish control.
Goldblatt discloses that the low molecular weight polymers include a wide variety of polyolefins and polyesters including copolymers of ethylene and propylene [0041].  Goldblatt discloses that the polymers are grafted with an acylating agent including maleic anhydride [0043]-[0045].  Goldblatt discloses amines suitable for imparting soot handling performance are those capable of undergoing a condensation reaction with the coupling group (acylating agent) grafted onto the low molecular weight polymer include primary and secondary amines [0048].  Examples of such amines are set forth in [0049]-[0063].  Goldblatt specifically sets forth 3-morpholinopropylamine in [0050].  
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to the skilled oil formulator to have used any of the graft polymers disclosed in Goldblatt, in the gear oil compositions disclosed in Macpherson, with a reasonable expectation of success.  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ruhe, Jr (US 2013/0172220) discloses lubricating oil compositions comprising functionalized olefin copolymers with monoamine terminated polyether as viscosity index improvers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
February 23, 2021